Title: From Thomas Jefferson to George Washington, 26 November 1791
From: Jefferson, Thomas
To: Washington, George


Questions to be considered of.
I. As to France.
Shall it be proposed to M. de Ternan, to form a treaty, ad referendum, to this effect. ‘The citizens of the U. S. and of France, their vessels, productions and manufactures shall be received and considered, each in all the dominions of the other, as if they were the native citizens, or the ships; productions or manufactures of that other. And the productions of the sea shall be received in all the dominions of each as if they were the productions of the country by the industry of whose citizens they have been taken or produced from the sea. Saving only as to the persons of their citizens, that they shall continue under those incapacities for office, each with the other, which the Constitution of France, or of the U.S. or any of them, have or shall establish against foreigners of all nations without exception.’
If not, Shall a treaty be proposed to him, ad referendum, in which the conditions shall be detailed on which the persons ships, productions and manufactures of each shall be received with the other, and the imposts to which they shall be liable be formed into a tariff?
Shall the Senate be consulted in the beginning, in the middle, or only at the close of this transaction?
II. As to England.
Shall Mr. Hammond be now asked Whether he is instructed to give us any explanations of the intentions of his court as to the detention of our Western posts, and other infringements of our treaty with them?
Shall he be now asked whether he is authorised to conclude, or to negotiate, any commercial arrangements with us?

Th: Jefferson Nov. 26. 1791

 
